Case 1:09-cr-01016-DLC Dbdcumenin 66 F ilédl @6/04/20/Rage agaf 2 of 1

 

 

USDC SDNY

 

UNITED STATES DISTRICT COURT
DOCUMENT

SOUTHERN DISTRICT OF NEW YORK
8 ee eee eee cece eee een x ELECTRONICALLY FILED

UNITED STATES GF AMERICA

ORDER
- Y. -
FELIX SANTIAGO III, 09 Cr, 1016 (DLC)
Defendant.

a x

WHEREAS, a hearing has been set by this Court for June 29, 2020, to hear evidence
concerning reported violations of the conditions of supervised release by the defendant, Felix
Santiago II;

AND WHEREAS, the Government has requested access to the case file maintained by the
U.S. Probation Office for the relevant United States Probation Office for the defendant, Felix
Santiago III, including records of communications and supervising activity, so as to prepare for
the hearing and to comply with the Government’s obligations pursuant to the Federal Rules of
Criminal Procedure; Brady v. Maryland, 373 U.S. 83 (1963); United States v. Giglio, 405 U.S. 763
(1972), and its progeny; and Title 18, United States Code, Section 3500;

IT IS HEREBY ORDERED that the U.S. Probation Office for the relevant United States
Probation Office for the defendant provide a copy of the case file maintained for the defendant,
Felix Santiago Il, including copies of communications and supervising activity, to Assistant
United States Attorneys Mitzi S. Steiner and Benet J. Kearney, for their review.

SO ORDERED:

Dated: June 10, 2020
New York, New York

Me. GE

VIDENISE COTE
United States District Judge

 

 

 
